  Case 11-22208       Doc 37   Filed 03/10/20 Entered 03/11/20 07:41:51               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      11-22208
Eduardo Garcia and Julia Escamilla,          )
                                             )                Chapter: 7
                                             )
                                                             Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

           ORDER GRANTING APPLICATION TO EMPLOY SPECIAL COUNSEL

        This case coming to be heard on Trustee's Application to Employ Special Counsel
(“Application”), seeking to employ Salvador J. Lopez and the law firm of Robson & Lopez LLC, Rusty
Payton and Payton Legal Group, and Nicholas Wooten and Nick Wooten, LLC (collectively referred
to as “Special Counsel”) as special counsel for this estate; the Declaration of Proposed Attorney for
each of Special Counsel (“Declarations”) having been filed in support of the Application; this Court
having considered the Application and the Declarations, and being fully advised in the premises of
same; proper notice and opportunity for a hearing on the Application having been given; no objection
having been filed or asserted in open court which has not been overruled by this Court; it appearing that
Special Counsel do not hold or represent any interest adverse to the estate on the matter on which they
are to be employed;
IT IS HEREBY ORDERED THAT:
        The Trustee is authorized to employ Salvador J. Lopez and the law firm of Robson & Lopez
LLC, Rusty Payton and Payton Legal Group, and Nicholas Wooten and Nick Wooten, LLC as special
counsel on the terms and for the purposes set forth in the Application. Special Counsel shall be
compensated in accordance with the terms of the Application, subject to the procedures set forth in the
United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy
Rules and any orders of this Court, all subject to allowance by further order of this Court.

                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: March 10, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Andrew J. Maxwell (ARDC 1799150)
 Maxwell Law Group
 3010 N. California Ave.
 Chicago, Illinois 60618
 312/368-1138
